October 28, 2004

Mr. James S. Lusk
42 Colts Glen Lane
Basking Ridge, NJ 07920

Re:  Amendment to Employment Letter Agreement

Dear Jim:

Reference is made to that certain Employment Letter Agreement (the "Agreement")
entered into as of October 1, 2002, by and between MIM Corporation, a Delaware
corporation and yourself ("Employee"). This letter shall serve to further amend
the Agreement, effective as of the date hereof, on the following terms and
conditions:



     6.   

Capitalized terms used herein and not defined herein shall have the meanings
given to those terms in the Agreement.



     7.   

Section 8 of the Employment Agreement is hereby deleted in its entirety and
substituted in lieu thereof shall be the following:

"SECTION 8. Termination; Severance; Change of Control.

If you are terminated by the Company (or any successor) other than for "Cause"
(as defined below) or you terminate your employment with the Company for "Good
Reason" (as defined below), (i) you will be entitled to receive severance
payments equal to one year of salary at your then current salary level, payable
in accordance with the Company's then applicable payroll practices and subject
to all applicable federal, state and local withholding; (ii) all outstanding
unvested Options granted to you (or hereafter under the Bonus Program) and held
by you shall vest and become immediately exercisable and shall otherwise be
exercisable in accordance with their terms and you shall become vested in any
pension or other deferred compensation other than pension or deferred
compensation under a plan intended to be qualified under Section 401(a) or
403(a) of the Internal Revenue Code of 1986, as amended (the "Code"); and (iii)
you shall have no further rights to any other compensation or benefits hereunder
on or after the termination of employment or any other rights hereunder. If your
employment with the Company is terminated for any reason whatsoever, whether by
you or the Company, the Company would not be liable for, or obligated to pay you
any bonus compensation or any other compensation contemplated hereby not already
paid or not already accrued at the date of such termination, and no other
benefits shall accrue or vest subsequent to such date.

In addition, if you are terminated by the Company (or any successor) within one
year of a "Change of Control" (as defined below) or, within such one (1) year
period, you elect to terminate your employment for "Good Reason," (I) you shall
receive severance payments equal to one year of your then current salary (and
reimbursement for expenses incurred prior to the effective date of the
termination of employment; (II) all outstanding unvested Options granted to you
(or hereafter under the Bonus Program) and held by you shall vest and become
immediately exercisable and shall otherwise be exercisable in accordance with
their terms and you shall become vested in any pension or other deferred
compensation other  than  pension or deferred compensation under a plan intended
to be qualified under



--------------------------------------------------------------------------------

Mr. James S. Lusk
October 28, 2004
Page 2





          

Section 401(a) or 403(a) of the Code; ; and (III) you shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment or any other rights hereunder. If your employment with
the Company is terminated for any reason whatsoever, whether by you or the
Company, the Company would not be liable for, or obligated to pay you any bonus
compensation or any other compensation contemplated hereby not already paid or
not already accrued at the date of such termination, and no other benefits shall
accrue or vest subsequent to such date.

For purposes of this Agreement, "Cause" shall mean any of the following: (1)
commission by you of criminal conduct which involves moral turpitude; (2) acts
which constitute fraud or self-dealing by or on the part of you against the
Company, including, without limitation, misappropriation or embezzlement; (3)
your willful engagement in conduct which is materially injurious to the Company;
or (4) your gross misconduct in the performance of duties as an employee of the
Company, including, without limitation, failure to obey lawful written
instructions of the Board of Directors of the Company, any committee thereof or
any executive officer of the Company or failure to correct any conduct which
constitutes a breach of any written agreement between you and the Company or of
any written policy promulgated by the Board of Directors of either the Company,
any committee thereof or any executive officer of the Company, in either case
after not less than ten days' notice in writing to you of the Company's
intention to terminate you if such failure is not corrected within the specified
period (or after such shorter notice period if the Company in good faith deems
such shorter notice period to be necessary due to the possibility of material
injury to the Company).

For purposes of this Agreement, "Change of Control" means the occurrence of one
or more of the following: (i) a "person" or "group" within the means the meaning
of sections 13(d) and 14(d) of the Securities and Exchange Act of 1934 (the
"Exchange Act") becomes the "beneficial owner" (within the meaning of Rule l3d-3
under the Exchange Act) of securities of the Company (including options,
warrants, rights and convertible and exchangeable securities) representing 50.1%
or more of the combined voting power of the Company's then outstanding
securities in any one or more transactions unless approved by at least
two-thirds of the Board of Directors then serving at that time; provided,
however, that purchases by employee benefit plans of the Company and by the
Company or its affiliates shall be disregarded; or (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the operating assets of the
Company; or (iii) a merger or consolidation, or a transaction having a similar
effect, where (A) the Company is not the surviving corporation, (B) the majority
of the Common Stock of the Company is no longer held by the stockholders of the
Company immediately prior to the transaction, or (C) the Company's Common Stock
is converted into cash, securities or other property (other than the common
stock of a company into which the Company is merged), unless such merger,
consolidation or similar transaction is with a subsidiary of the Company or with
another company, a majority of whose outstanding capital stock is owned by the
same persons or entities who own a majority of the Company's Common Stock at
such time; or (iv) at any annual or special meeting of stockholders of the
Company at which a quorum is present (or any adjournments or postponements
thereof), or by written consent in lieu thereof, directors (each a "New
Director" and collectively the "New Directors") then constituting a majority of
the Company's Board of Directors shall be duly elected to serve as New Directors
and such New Directors shall have been elected by stockholders of the Company
who shall be an (I) "Adverse Person(s)"; (II) "Acquiring Person(s)"; or (III)
"40% Person(s)" (as each of the terms set forth in  (I), (II), and  (III) hereof
 are   defined in that certain



--------------------------------------------------------------------------------

Mr. James S. Lusk
October 28, 2004
Page 3





          

Amended and Restated Rights Agreement, dated May 20, 1999, between the Company
and American Stock Transfer & Trust Company, as Rights Agent.

For purposes of this Agreement, "Good Reason" shall mean the existence of any
one or more of the following conditions that shall continue for more than 30
days following written notice thereof by the Employee to the Company: (i) the
assignment to the Employee of duties materially inconsistent with the Employee's
position or positions with the Company, (ii) the reduction of your then current
annual salary rate, without your consent or (iii) the relocation of your
principal location of employment more than 50 miles from your current location
without your consent.



     8.   

Except as modified hereby, the Agreement shall remain unmodified and in full
force and effect.



     9.   

This letter amendment shall be construed in accordance with, and its
interpretation shall otherwise be governed by, the laws of the State of New
York, without giving effect to otherwise applicable principles of conflicts of
law.



Kindly signify your agreement to the foregoing by signing below and forward an
executed copy to me for our files.

Sincerely,

MIM Corporation


By: /s/ Barry A. Posner                                                       
       Barry A. Posner, Executive Vice President



Agreed and Accepted as of
the 28th day of October, 2004:

/s/ James S. Lusk                                            
James S. Lusk